Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 02/11/22.

The application has been amended as follows: 

1. (Currently amended) A heater-integrated filter taking in a portion of a fluid of a rotating machine or an external fluid and generating a seal gas for performing sealing of the fluid in the rotating machine, the heater-integrated filter comprising:
a casing where an intake port and a discharge port are formed, the intake port taking in the portion of the fluid from the rotating machine or the external fluid and the discharge port discharging the fluid or the external fluid;
a filter body disposed in the casing, the fluid from the intake port or the external fluid passing through the filter body; and
rod-shaped heaters which are disposed inside the casing and along which the fluid or the external fluid that has passed through the filter body is capable of flowing toward the discharge port along an extension direction along an outer peripheral surface, wherein

the heaters are disposed inside and outside the body portion such that the extension direction is along the axis, the heaters are provided so as to be spaced apart from each other in a circumferential direction of the casing, and the heaters are provided only in a region as a portion in the circumferential direction.

Drawings
The drawings were received on 6/7/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for wherein the casing includes a body portion having a tubular shape about an axis and having a through-hole penetrating the body portion in the direction of the axis and a lid portion detachably covering the through-hole with respect to the body portion and supporting one end of the filter body, and the heaters are disposed inside and outside the body portion such that the extension direction is along the axis, the heaters are provided so as to be spaced apart from each other in a circumferential direction of the casing, and the heaters are provided only in a region as a portion in the circumferential direction (claim 1) in combination with the other recited structural limitations.
Claims 2-4 and 6-8 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773